PER CURIAM.
Motion by Hollands Dishman for an appeal from a judgment of the Wayne Circuit Court quieting title to a small tract of land in Helen Caylor and others and awarding them $150 damages against Dish-man for timber cut by him.
Upon an examination of the record we conclude that there was sufficient evidence to support the finding that the appellees and their predecessors in title were in actual adverse possession within the overlap of their junior patent upon the appellant’s senior patent, for a sufficient period of time to acquire title by adverse possession to the overlap. We also conclude that there was sufficient evidence to support the award of damages.
The motion for an appeal is overruled and the judgment stands affirmed.